Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 This Examiner’s amendment is initiated to correct a minor informality with claim 9 
and claim 23. Authorization for this Examiner amendment has been given by Eric G. 
Poland (Reg, No. 71,173) on 02/22/2022.

 In the claims:   
In claim 9, “The hair grooming appliance of claim 8” has been changed to 
--The hair grooming appliance of claim 7--.
 
In claim 23, line 17, “wherein the hair grooming appliance” has been changed to     
-- wherein the hair grooming appliance --.


Reasons for Allowance              
        Claims 1-7, 9-19 and 21-23 are allowed. 
The claims are allowable because prior art fails to teach that the hair grooming device and the handle, which receives at least one battery, are configured to pivot between an open position and a closed position, wherein the hair grooming appliance has a length from a back end to a front end of the hair grooming appliance in the closed position, the first blade and the second blade extending parallel to the length of the hair grooming appliance in the closed position; in combination with other limitations set forth in claim 1. The prior art also fails to teach that the hair grooming device and the handle, which receives at least one battery, are configured to pivot between an open position and a closed position, wherein the hair grooming appliance has a length from a back end to a front end of the hair grooming appliance in the closed position, the at least one blade extending parallel to the length of the hair grooming appliance in the closed position, in combination with other limitations set forth in claim 10. The prior art also fails to teach that the hair grooming device and the handle, which receives at least one battery, are configured to pivot between an open position and a closed position, wherein the hair grooming appliance has a length from a back end to a front end of the hair grooming appliance in the closed position, the hair grooming device extending parallel to the length of the hair grooming appliance in the closed position in combination with other limitations set forth in claim 23. 
	
             Regarding claims 1, 10 and 23, Mou Dan (CN 106564078), Yamada et al. (3,797,109), Cartucci (2009/0144984), Walton (3,589,007) and Wahl (4,622,745) 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 10 and 23.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   February 22, 2022